DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler R. Wied on 22 September 2021.

The application has been amended as follows: 

In claim 28, line 7 is amended as follows “the fiber optic cable extends through the shaft to the optical box, the optical box”

In claim 87, line 7 is amended as follows “the fiber optic cable extends through the shaft to the optical box, the optical box”

In claim 119, line 7 is amended as follows “the fiber optic cable extends through the shaft to the optical box, the optical box”

In claim 120, line 7 is amended as follows “the fiber optic cable extends through the shaft to the optical box, the optical box”

In claim 123, line 2 is amended as follows “comprises 

In claim 126, line 2 is amended as follows “comprises a ball[[s]] lens or the external emission lens comprises a double convex lens.”

Claims 50-59 and 109-118 are canceled.


Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: the applicant agreed to resubmit drawings to remove pixilation artifact in the background of several figures, including Figure 70A.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.




INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to render obvious or fairly suggest intra alia:
With respect to claims 28 and 87, a device and method for administering phototherapy comprising a handheld probe optically connected to a coherent light generator via a fiber optic cable, an optical box at a distal end of a shaft comprising an internal diffusing lens and an external emission lens, wherein the optical box is angled with respect to the shaft and forms a closed tip.
With respect to claims 40 and 99, a device and method for administering phototherapy comprising a handheld probe wherein the handheld probe comprises a shaft and an optical box at a distal end of the shaft the shaft having a constant diameter along at least a portion of an axial length of the shaft, the optical box having a diameter that increases from a proximal end of the optical box to a distal end of the optical box, and wherein the handheld probe further comprises a cooling structure.
With respect to claims 119 and 120, a device and method for administering phototherapy comprising a handheld probe wherein the handheld probe comprises an optical box at a distal end of a shaft and the fiber optic cable extending through the shaft to the optical box, the optical box including an emission lens that is angled with respect to a central axis of the optical box, the optical box forming a closed tip.
The closest prior art of record is Gertner et al. (US 2006/0167531), which discloses a phototherapy handheld probe comprising an optical fiber wherein the handheld probe comprises a shaft and optical box of constant diameter, as explained in the final Office action mailed 08 June 2021, and Van Valen et al. (US 2013/0085485), which discloses a phototherapy handheld probe comprising a shaft of constant diameter (casing, Fig. 5 #550), an optical fiber (Fig. 5 #520), and a detachable energy delivery apparatus (Fig. 5 #590) with an open ring to which a padded ring (Fig. 5 #592) is attached for contacting tissue [par. 0031].  . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Sullivan (US 2002/0198575) discloses a hand held phototherapy device comprising frusto-conical shaped housing with a disk shaped support for a plurality of LEDs arranged in a patterned array [pars. 0058; Fig. 3].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792   
24 September 2021